Citation Nr: 1540020	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post basal cell carcinoma of the left cheek. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to December 1967.  This appeal comes before the Board of Veterans' Appeals (Board) from July 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for status post basal cell carcinoma of the left cheek is addressed in the REMAND portion that follows the decision below.


FINDINGS OF FACT

1.  In August 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal is requested for the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  In an unappealed October 2006 rating decision, the RO declined to reopen the Veteran's claim of service connection for status post basal cell carcinoma of the left cheek and properly notified the Veteran.  

3.  The evidence added to the record subsequent to the October 2006 rating decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for status post basal cell carcinoma of the left cheek.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2015).

2.  New and material evidence has been received to reopen the claim for service connection for status post basal cell carcinoma of the left cheek disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In a statement received in August 2009, the Veteran's representative withdrew the appeal for entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  There remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.

II.  New and Material Evidence 

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  
  
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Factual Background and Analysis 

The RO denied the Veteran' original claim of service connection for status post basal cell carcinoma of the left cheek disability in a May 2004 rating decision because there was no evidence the claimed condition was related to service.  In an October 2006 rating decision, the RO declined to reopen the claim.  The Veteran was notified of the denial and of his right to appeal the decision by a letter dated in October 2006.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.    

In May 2008, the Veteran submitted a statement requesting that the claim of entitlement to service connection for status post basal cell carcinoma of the left cheek disability be reopened.  In the July 2008 rating decision on appeal, the RO reopened such claim.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

Evidence received since the October 2006 rating decision includes VA outpatient treatment records dated in December 1999 through 2008; a May 2008 private opinion from the Veteran's physician; and VA hospitalization records dated in 1967 and 1968.

Significantly, in the aforementioned private opinion dated in May 2008, the Veteran's physician indicated that the Veteran's skin cancer of the facial area, confirmed and treated at the VA Medical Center in San Juan, Puerto Rico is the result of exposure to Agent Orange during the Vietnam War.  This opinion suggests a relationship between the Veteran's current basal cell carcinoma cancer of the left cheek diagnosis and his active service.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order. 


ORDER

The appeal for entitlement to a disability rating in excess of 20 percent for diabetes mellitus is dismissed.

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for status post basal cell carcinoma of the left cheek is granted.

REMAND

The Veteran seeks service connection for status post basal cell carcinoma of the left cheek due to in-service exposure to Agent Orange during his service in Vietnam.  The Veteran's service in Vietnam during the Vietnam War has been confirmed.

Service connection is warranted on the presumptive basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313, 3.318.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops certain diseases, to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In the present case, basal cell carcinoma is not one of the enumerated diseases as per 3.309(e); however, a claimant may establish service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Veteran's service treatment records are negative for complaints, treatment, or a diagnosis of a skin disorder.

Post-service records include VA hospitalization records dated in July 1968 demonstrate that examination revealed poor personal care.  September 2001 private records indicate diagnoses of basal cell carcinoma of the chin; surgical excision was recommended.  September 2002 VA records indicate diagnoses of basal cell carcinoma of the left cheek; the cells were surgically removed.  The report of an April 2004 VA examination notes a diagnosis of status post basal cell carcinoma; the examiner opined that the carcinomata were due to chronic sunlight exposure and not Agent Orange exposure.  A May 2008 private opinion indicates that the Veteran's skin cancer of the facial area, confirmed and treated at the VA Medical Center in San Juan, Puerto Rico, was the result of exposure to "Agent Orange during the Vietnam War;" however, that physician did not include a rationale for the opinion.  

In light of the aforementioned conflicting opinions, the Board finds that the Veteran must be afforded another VA examination that addresses the etiology of the Veteran's basal cell carcinoma present during the period of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

1.   The RO/AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his basal cell carcinoma.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims files must be made available to and reviewed by the examiner. Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the basal cell carcinoma is etiologically related to the Veteran's service, to include presumed exposure to Agent Orange.

The examiner must provide a complete rationale for all opinions offered.  If the examiner is unable to provide any requested opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  After completion of the above, readjudicate the Veteran's claim for service connection.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


